Exhibit 10.5

 

SITE Centers corp.

2005 EQUITY DEFERRED COMPENSATION PLAN

May 9, 2019 Restatement

ARTICLE I

PURPOSE; PARTICIPATION

1.1Purpose.  SITE Centers Corp. (the “Company”) previously established effective
January 1, 2003, the Developers Diversified Realty Corporation Equity Deferred
Compensation Plan (the “Original Plan”) to provide a select group of key
management employees of the Company, as well as members of the Company’s Board,
with an opportunity to defer the receipt of Common Shares with respect to
Eligible Equity Awards.  As a result of the rules provided under the American
Jobs Creation Act of 2004 (the “Act”) and Section 409A of the Internal Revenue
Code (the “Code”), the Company froze deferrals under the Original Plan effective
December 31, 2004, and established the Developers Diversified Realty Corporation
2005 Equity Deferred Compensation Plan (the “Plan”) to reflect deferrals of
equity compensation on or after January 1, 2005.  The Plan was amended and
restated effective as of January 1, 2009 for the purpose of reflecting the Final
Treasury Regulations published under Section 409A of the Code and for other
purposes.  The Plan is hereby amended and restated effective as of May 9, 2019
and is hereby renamed the SITE Centers Corp. 2005 Equity Deferred Compensation
Plan.

The Plan, which is intended to be a “nonqualified deferred compensation plan”
that satisfies the requirements of the Act and Section 409A of the Code, shall
be interpreted and administered by the Committee to the extent possible in a
manner consistent with that intent.  

1.2Participation.  Participation in the Plan will be limited to those key
management employees of the Company, as well as members of the Company’s Board,
as the Committee in its sole discretion shall designate from time to time to be
eligible to make Deferral Elections hereunder.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence, at any time during the term of this
Plan, of any of the following events:

(a)the Board or shareholders of the Company approve a consolidation or merger in
which the Company is not the surviving corporation, the sale of substantially
all of the assets of the Company, or the liquidation or dissolution of the
Company;

(b)any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of the Company representing
20% or more of the voting power of the Company’s outstanding securities;

 

--------------------------------------------------------------------------------

 

(c)during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board, unless
the election or the nomination for election of each new director is approved by
at least two­thirds of the directors then still in office who were directors at
the beginning of that period; or

(d)a record date is established for determining shareholders of the Company
entitled to vote upon (i) a merger or consolidation of the Company with another
real estate investment trust, partnership, corporation, or other entity in which
the Company is not the surviving or continuing entity or in which all or a
substantial part of the outstanding shares of the Company are to be converted
into or exchanged for cash, securities or other property, (ii) a sale or other
disposition of all or substantially all of the assets of the Company or (iii)
the dissolution of the Company.

For purposes of the foregoing definition, “Subsidiary” means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in that chain.

Notwithstanding the above, a “409A Change in Control” means a change in control
event with respect to the applicable corporation as defined in Treasury
Regulation Section l.409A-3(i)(5).  For purposes of this definition, “applicable
corporation” means:

(a)the corporation for which the Participant is performing services at the time
of the change in control event;

(b)the corporation(s) liable for payment hereunder (but only if either the
accrued benefit hereunder is attributable to the performance of service by the
Participant for such corporation(s) or there is a bona fide business purpose for
such corporation(s) to be liable for such payment and, in either case, no
significant purpose of making such corporation(s) liable for such benefit is the
avoidance of Federal income tax); or

(c)a corporation that is a majority shareholder of one of the corporations
described in (a) or (b) above or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in (a) or (b) above.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Executive Compensation Committee of the Board.

“Company” means SITE Centers Corp., an Ohio corporation.

2

--------------------------------------------------------------------------------

 

“Company Equity Plan” means any equity compensation plan maintained by the
Company providing for the award of Restricted Stock Units and/or Restricted
Stock, including but not limited to the Amended and Restated Developers
Diversified Realty Corporation 1992 Employees’ Share Option Plan, the Amended
and Restated Developers Diversified Realty Corporation Equity-Based Award Plan
of 1996, the Amended and Restated 1998 Developers Diversified Realty Corporation
Equity-Based Award Plan, the Amended and Restated 2002 Developers Diversified
Realty Corporation Equity-Based Award Plan, the Amended and Restated 2004
Developers Diversified Realty Corporation Equity-Based Award Plan, the Amended
and Restated 2008 Developers Diversified Realty Corporation Equity-Based Award
Plan, the 2012 Equity and Incentive Compensation Plan, and the 2019 Equity and
Incentive Compensation Plan.

“Deferral Election” means an election, filed with the Committee pursuant to the
terms and conditions of this Plan at the time, and in the manner, specified by
the Committee, pursuant to which a Participant elects to have all or part of an
Eligible Equity Award cancelled and converted into Stock Units under this Plan,
and to have such Stock Units credited to his or her Stock Account under this
Plan pursuant to Section 4.2 hereof.

“Designated Deferral Period” shall mean the deferral period selected by the
Participant with respect to an Eligible Equity Award, which deferral period
shall specify the date or dates on which the delivery of Shares with respect to
such Eligible Equity Award shall begin; provided however that the Designated
Deferral Period specified by a Participant with respect to an Eligible Equity
Award shall not end prior to the date on which the shares of Restricted Stock or
Restricted Stock Units related to such Eligible Equity Award would otherwise
vest and become nonforfeitable in accordance with their terms.  For purposes of
this Plan, a Participant’s Designated Deferral Period with respect to an
Eligible Equity Award shall end, in accordance with the Participant’s Deferral
Election for such Eligible Equity Award, either (i) on the first day of the
seventh month following the Participant’s Separation from Service or (ii) on the
first day of the month following the month in which the Participant attains the
age specified on the applicable Deferral Election.  Notwithstanding the
foregoing, in the case of a Participant who has elected a Designated Deferral
Period ending on the attainment of a particular age after age 70 (age 65 for
Deferral Elections or Subsequent Deferral Elections made prior to May 9, 2019),
(i) if he has a Separation from Service prior to the date that precedes his
attainment of age 70 (age 65 for Deferral Elections or Subsequent Deferral
Elections made prior to May 9, 2019) by seven months or more, delivery or
payment to such Participant shall commence with respect to the Deferral Election
on the January 1st next following the Participant’s 70th birthday (65th birthday
for Deferral Elections or Subsequent Deferral Elections made prior to May 9,
2019), and (ii) if he has a Separation from Service after the date that precedes
his attainment of age 70 (age 65 for Deferral Elections or Subsequent Deferral
Elections made prior to May 9, 2019) by seven months or more, delivery or
payment to such Participant shall commence with respect to the Deferral Election
on the first day of the seventh month following his Separation from Service.

“Dividend Equivalent Payments” means the amount of dividends or other
distributions to shareholders of the Company that a Participant would have
received had the Participant’s Stock Units been actual Shares as of the date of
a dividend or other distribution by the Company.

“Eligible Equity Award” means an award of Restricted Stock Units or Restricted
Stock made, or to be made, under a Company Equity Plan, and such other awards as
may be designated as Eligible Equity Awards by the Committee in its sole
discretion.

3

--------------------------------------------------------------------------------

 

“Participant” means any eligible management employee or member of the Board who
is designated as a Participant in this Plan by the Committee with respect to a
Plan Year and who participates in this Plan by timely completing a Deferral
Election.

“Plan Year” means each calendar year.

“Related Employer” means any employer other than the Company that is a member
with the Company of a controlled group of corporations (as defined in Section
414(b) of the Code) or trades or business (whether or not incorporated) under
common control (as defined in Section 414(c) of the Code).

“Restricted Stock” means Shares awarded, or to be awarded, to a Participant in
the form of restricted stock under and pursuant to the terms of a Company Equity
Plan.

“Restricted Stock Subaccount” means the bookkeeping subaccount maintained by the
Company for a Participant under Section 4.3 with respect to the Participant’s
Restricted Stock that is subject to a Deferral Election (or a Subsequent
Deferral Election) hereunder.

“Restricted Stock Unit Subaccount” means the bookkeeping subaccount maintained
by the Company for a Participant under Section 4.3 with respect to the
Participant’s Restricted Stock Units that are subject to a Deferral Election (or
a Subsequent Deferral Election) hereunder.

“Restricted Stock Units” means a contractual right to receive Shares from the
Company at a specified future date or dates to a Participant under and pursuant
to the terms of a Company Equity Plan.  For the avoidance of doubt, the term
“Restricted Stock Units” includes awards of deferred shares that satisfy the
foregoing definition.

“Separation from Service” means the date the Participant retires or otherwise
has a termination of employment (or a termination of the contract pursuant to
which the Participant has provided services as a member of the Board) with the
Company and all Related Employers, as further defined in Treasury Regulation
Section 1.409A-1(h); provided, however, that

(a)For purposes of this definition, the term “Related Employer” shall be
modified as follows:

(i)In applying Section 1563(a)(1), (2) and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the phrase “at least 50%” shall be used instead of “at least 80 percent” each
place “at least 80 percent” appears in Section 1563(a)(1), (2) and (3) of the
Code; and

(ii)In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) under common
control for purposes of Section 414(c) of the Code, the phrase “at least 50%”
shall be used instead of “at least 80 percent” each place “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2.

4

--------------------------------------------------------------------------------

 

(b)In the event a Participant provides services to the Company or a Related
Employer as an employee and as a member of the Board,

(i)The employee Participant’s services as a director are not taken into account
in determining whether the Participant has a Separation from Service as an
employee; and

(ii)The director Participant’s services as an employee are not taken into
account in determining whether the Participant has a Separation from Service as
a director;

provided that this Plan is not aggregated with a plan subject to Section 409A of
the Code in which the director Participant participates as an employee of the
Company or a Related Employer or in which the employee Participant participates
as a director of the Company or a Related Employer, as applicable, pursuant to
Treasury Regulation Section l.409A-l (c)(2)(ii).

“Shares” means the Common Shares, par value $0.10 per share, of the Company.

“Stock Account” means an individual bookkeeping account established for a
Participant pursuant to Section 4.3 hereof, with respect to Stock Units credited
to the Participant, which consists of the Participant’s Restricted Stock Unit
Subaccount and Restricted Stock Subaccount.

“Stock Units” means the units credited to a Participant’s Stock Account, as
described in Section 4.2 hereof.  Each Stock Unit credited to a Participant’s
Stock Account shall represent the right, subject to the terms and conditions of
this Plan, to receive one (1) Share at the end of the Participant’s Designated
Deferral Period.

“Subsequent Deferral Election” means an election, filed with the Committee on or
before the date prescribed by the Committee, pursuant to which a Participant
elects to have the delivery of Shares attributable to Stock Units previously
credited to his or her Stock Account under the Plan deferred past the then
current Designated Deferral Period; provided however, that no Subsequent
Deferral Election shall be valid unless (i) such Subsequent Deferral Election is
made at least twelve (12) months before the scheduled expiration of the then
current Designated Deferral Period, (ii) any such extension is for a period of
not less than five (5) years after the end of the then current Designated
Deferral Period for such Stock Units, and (iii) such Subsequent Deferral
Election has been made at least twelve (12) months prior to the date payment of
his or her Stock Account would otherwise have been made.

5

--------------------------------------------------------------------------------

 

ARTICLE III

PARTICIPATION

3.1Eligibility and Participation.  Employees who shall be eligible to
participate in this Plan shall be those employees who are or who become
executive officers or members of the key management team of the Company.  The
Committee shall have the sole and exclusive right to determine which employees
and members of the Board will be selected to participate in the Plan in any
given Plan Year.  The Committee may terminate the participation of any
Participant in the Plan at any time, provided that such termination of
participation shall not affect amounts previously credited to his or her Stock
Account, which shall continue to be subject to all of the terms and conditions
of this Plan, nor affect the terms of any Deferral Election except as permitted
pursuant to Section 4.6.

ARTICLE IV

DEFERRAL ELECTIONS

4.1Deferral Elections.  

(a)The Committee will designate the Participants who are eligible to participate
in this Plan for any Plan Year.  Each eligible employee or member of the Board
who has been designated by the Committee as a Participant in this Plan for any
Plan Year may file a Deferral Election with the Committee at the time and in the
form prescribed by the Committee, and in accordance with such rules and
procedures as may be established by the Committee in its sole discretion;
provided, however that a Deferral Election with respect to a Plan Year, in order
to be valid, must be delivered to the Committee not later than the close of the
calendar year immediately preceding the Plan Year in which the Eligible Equity
Award is awarded.  Once made, a Participant’s Deferral Election or Subsequent
Deferral Election shall be irrevocable (except as may be permitted by the IRS in
connection with the promulgation of regulations or other guidance that may be
issued under Section 409A of the Code, or any successor provision of the
Code).  

(b)In the case of the first year in which an eligible employee or member of the
Board becomes eligible to participate in the Plan, such individual may file any
initial Deferral Election with the Committee in the form prescribed by the
Committee within 30 days after the date he becomes eligible to participate in
the Plan, with respect to compensation paid for services to be performed after
the election.

(c)A Deferral Election shall be deemed to have been made only when the completed
and executed form of Deferral Election is received by the Committee or its
designated agent.  A separate Deferral Election shall be made by an eligible
Participant with respect to each Eligible Equity Award to be subject to a
Deferral Election during such Plan Year.  If permitted under the rules and
procedures established by the Committee from time to time, a Participant’s
Deferral Election may specify the percentage, vesting tranche, or other portion
of the Eligible Equity Award to be subject to the Deferral Election, and a
Participant may make a separate Deferral Election with respect to each vesting
tranche of the Eligible Equity Award.  If an eligible Participant fails to file
a Deferral Election with respect to an Eligible Equity Award by the date
specified by the Committee with respect to any Plan Year (or within the period
permitted under Section 4.1(b) with respect to a newly eligible Participant), he
or she shall be deemed to have elected not to make a Deferral Election with
respect to such Eligible Equity Award for such Plan Year.

6

--------------------------------------------------------------------------------

 

4.2Effect of Deferral Election; Subsequent Deferral Elections.

(a)If a Participant timely files a Deferral Election with the Committee with
respect to an Eligible Equity Award, the following provisions will apply:

(1)Each share of Restricted Stock subject to a Deferral Election will be
automatically cancelled as of the first day of the Plan Year to which such
Deferral Election relates (or such later date on which it is awarded or as may
be specified by the Committee in accordance with Section 409A of the Code) and
will be replaced with a corresponding Stock Unit credited to the Participant’s
Restricted Stock Subaccount in accordance with Section 4.3.  Stock Units
credited to a Participant’s Restricted Stock Subaccount shall vest or be
forfeited by the Participant in the same manner, and subject to the same terms
and conditions, as applied to the shares of Restricted Stock for which the Stock
Units were substituted.  As a result of a valid Deferral Election with respect
to Restricted Stock, the Participant shall be entitled to a future distribution
of one Share with respect to each vested Stock Unit credited to the
Participant’s Restricted Stock Subaccount relating to such Deferral Election
upon the expiration of the applicable Designated Deferral Period.

(2)Each Restricted Stock Unit subject to a Deferral Election will be
automatically cancelled as of the first day of the Plan Year to which such
Deferral Election relates (or by such later date on which the related award is
made or as may be specified by the Committee in accordance with Section 409A of
the Code) and will be replaced with a corresponding Stock Unit credited to the
Participant’s Restricted Stock Unit Subaccount in accordance with Section
4.3.  Stock Units credited to a Participant’s Restricted Stock Unit Subaccount
shall vest or be forfeited by the Participant in the same manner, and subject to
the same terms and conditions, as applied to the Restricted Stock Units for
which the Stock Units were substituted.  As a result of a valid Deferral
Election with respect to Restricted Stock Units, the Participant shall be
entitled to a future distribution of one Share with respect to each vested Stock
Unit credited to the Participant’s Restricted Stock Unit Subaccount relating to
such Deferral Election upon the expiration of the applicable Designated Deferral
Period.

(b)Each Participant who has filed a Deferral Election with respect to an
Eligible Equity Award may file a Subsequent Deferral Election thereby electing
to extend the Designated Deferral Period with respect to the Participant’s Stock
Units relating to such Deferral Election.  A valid Subsequent Deferral Election,
if made, will extend the delivery date of the Shares represented by the Stock
Units subject thereto until the end of Participant’s Designated Deferral Period,
as amended by such Subsequent Deferral Election.  A Subsequent Deferral Election
must be filed with the Committee at the time and in the form prescribed by the
Committee, in accordance with such additional rules and procedures as may be
established by the Committee in its sole discretion.  Once made, a Participant’s
Subsequent Deferral Election shall be irrevocable.

7

--------------------------------------------------------------------------------

 

4.3Stock Accounts.

(a)The Committee shall establish and maintain a bookkeeping account in the name
of each Participant who makes a Deferral Election during the course of his or
her participation in the Plan.  Each Participant’s Stock Account shall consist
of the sum of the Stock Units credited to the Participant’s Restricted Stock
Unit Subaccount and Restricted Stock Subaccount.  Each Participant’s Stock
Account (and the appropriate subaccount) shall be adjusted as follows:

(1)as of the date specified in Section 4.2(a)(1) or (2) on which the Restricted
Stock or Restricted Stock Units subject to the Participant’s Deferral Election
are cancelled, the Participant’s Restricted Stock Unit Subaccount or Restricted
Stock Subaccount, as the case may be, shall be credited with that number of
Stock Units equal to the number of Shares to which the Deferral Election
relates;

(2)as of the date on which Shares are distributed to the Participant in
accordance with Section 4.4, the Participant’s Stock Account (and appropriate
subaccount) shall be reduced by an equal number of Stock Units; and

(3)as of the date on which any Stock Units are forfeited by the Participant in
connection with a termination of the Participant’s employment with the Company
or membership on the Board prior to the time at which such Stock Units shall
have vested as provided in Section 4.2(a)(1) or (2), as the case may be, the
Participant’s Stock Account (and appropriate subaccount) shall be reduced by the
number of Stock Units that are forfeited by the Participant.

In the event of changes that impact the Company’s capital structure, or Share
status, each Participant’s Stock Account and the number of Stock Units credited
thereto shall be equitably adjusted by the Committee in its sole discretion in a
manner consistent with adjustments made to outstanding equity awards pursuant to
the Company Equity Plans.

(b)Notwithstanding anything to the contrary in the Plan or in any Deferral
Election hereunder, in the event of a Change in Control of the Company all Stock
Units previously credited to a Participant’s Stock Account shall become fully
and immediately vested.  Moreover, in the event of a 409A Change in Control, a
Participant’s Designated Deferral Period(s) under the Plan shall automatically
end on the effective date of such 409A Change in Control and distribution shall
be made in a single payment on the tenth business day thereafter.  However, if
the Committee determines to permit elections relating to distribution in the
event of a 409A Change in Control (a “Change in Control Election”), which
elections shall apply only to amounts credited pursuant to Deferral Elections
made at the time of or after the Change in Control Election, a Participant may
elect, pursuant to a Deferral Election, that his otherwise applicable Designated
Deferred Period(s) shall not end on the effective date of such 409A Change in
Control.

8

--------------------------------------------------------------------------------

 

4.4Distribution of Shares from Stock Accounts; Forfeiture of Stock Units.

(a)Subject to any limitation set forth in this Plan or any other limitations as
may be established by the Committee in its sole discretion, each Participant
shall specify the payment method with respect to his or her Stock Account at the
time he or she makes a Deferral Election or a Subsequent Deferral Election with
respect to all or part of an Eligible Equity Award.  A Participant may elect to
have his or her vested Stock Units with respect to any Eligible Equity Award
paid in the following manner following the expiration of the Participant’s
Designated Deferral Period with respect to such Eligible Equity Award:

(1)a single lump sum; or

(2)for Deferral Elections or Subsequent Deferral Elections made prior to May 9,
2019, equal or substantially equal monthly installments over a period of between
12 and 120 months, as elected by the Participant; or

(3)for Deferral Elections or Subsequent Deferral Elections made on or after May
9, 2019, equal or substantially equal annual installments over a period of
between 2 and 10 years, as elected by the Participant.

Subject to such rules and procedures as may be established by the Committee in
its sole discretion, a Participant may elect a different manner of payment as
described in the preceding sentence for each vesting tranche or other portion of
an Eligible Equity Award for which a separate Deferral Election is
made.  Notwithstanding any Plan provision to the contrary, any payments or
distributions with respect to the vested Stock Units credited to a Participant’s
Stock Account under this Plan shall in all cases be satisfied by the delivery by
the Company of a number of Shares equal to the number of Stock Units with
respect to which such distribution is being made.  Notwithstanding any Plan
provision to the contrary, in accordance with Sections 4.l(a) and 4.2(b) a
Participant may make certain modifications or further elections.

(b)Notwithstanding anything to the contrary in this Plan, no distribution shall
be made with respect to any Stock Units that have not vested in accordance with
the vesting provisions that applied to the shares of Restricted Stock or
Restricted Stock Units to which such Stock Units relate, including the vesting
provisions of Section 4.3(b) or any vesting which occurs by reason of the
Committee’s action to vest such Stock Units.  In the event of a Participant’s
Separation from Service, any Stock Units that have not vested as of the date of
such event in accordance with the vesting and forfeiture provisions that applied
to the related shares of Restricted Stock or Stock Units shall be forfeited by
the Participant for no consideration.

4.5Dividend Equivalent Payments.  Each Participant will be entitled to a cash
payment of additional compensation from the Company in an amount equal to the
Dividend Equivalent Payments with respect to the Participant’s Stock
Units.  Such amount shall be paid to the Participant not later than five (5)
business days following the date of distribution of the dividend to which such
Dividend Equivalent Payment relates.

9

--------------------------------------------------------------------------------

 

4.6Unforeseeable Emergency Withdrawals.  Notwithstanding any other provision of
this Plan to the contrary, payments may be made to a Participant from his or her
vested Stock Account in the event of an “unforeseeable emergency.”  For purposes
of this Plan, an “unforeseeable emergency” shall mean a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The circumstances that will constitute a “unforeseeable
emergency” will depend upon the facts and circumstances of each case, but, in
any event, payment may not be made to the extent that such hardship is or may be
relieved:

(a)through reimbursement or compensation by insurance or otherwise; or

(b)by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or

(c)by cessation of deferrals under the Plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

4.7Death or Disability.  In the event a Participant’s service is terminated by
reason of death or disability prior to the distribution of any portion of his
benefits, any other provision of the Plan to the contrary notwithstanding, the
Company shall, within ninety days of the date of service termination, commence
distribution of benefits to the Participant (or to the beneficiary or
beneficiaries in the event of death).  For purposes of the Plan, a Participant
will be considered to have a “disability” if the participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12
months.  Distribution shall be made in accordance with the method of
distribution elected by the Participant pursuant to this Article IV.  In the
event a Participant’s death or disability occurs after distribution of benefits
hereunder has begun, the Company shall continue to make distributions to the
Participant (or to the beneficiary or beneficiaries in the event of death) in
accordance with the methods of distribution elected by the Participant pursuant
to this Article IV.

4.8Cash-Out of Small Benefits.  Notwithstanding any provision of the Plan to the
contrary, if the Participant’s total balance in his or her Stock Account, in
addition to the Participant’s balances and accounts under any other agreements,
methods, programs or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan with the Plan under Treasury Regulation Section
1.409A-1(c)(2) (the “Aggregate Account Balance”), is less than the applicable
dollar amount under Section 402(g)(1)(B) of the Code ($19,000 for 2019), then
the Company may, in the discretion of the Committee or any Executive Vice
President acting on behalf of the Company, pay the Participant’s entire
Aggregate Account Balance in an immediate lump sum.  Any such exercise of
discretion shall be evidenced in writing not later than the date of payment.  In
no event will a Participant have discretion to determine whether his or her
Aggregate Account Balance will be paid in an immediate lump sum pursuant to this
Section 4.8.  For purposes of determining the present value of the distribution
under this Section 4.8, the value of each Stock Unit will equal the closing
price of a Share on the 5th trading day immediately preceding the date of the
distribution pursuant to this Section 4.8.

10

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

5.1Beneficiaries.  Each Participant shall have the right to designate one or
more beneficiaries to receive distributions in the event of the Participant’s
death by filing with the Company a beneficiary designation on a form provided by
the Committee.  The designated beneficiary or beneficiaries may be changed by a
Participant at any time prior to his or her death by the delivery to the Company
of a new beneficiary designation form.  If no beneficiary shall have been
designated, or if no designated beneficiary shall survive the Participant,
distribution pursuant to this provision shall be made to the Participant’s
estate.

5.2Administration.  Except for those powers and duties expressly reserved for
the Board hereunder, this Plan shall be administered by the Committee or any
Executive Vice President acting on behalf of the Company.  The Committee shall
have full power to interpret and administer the Plan and full authority to
select the individuals who will be allowed to participate in this Plan.  The
Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing this Plan, including the form and timing of
Deferral Elections and Subsequent Deferral Elections, as it shall, from time to
time, deem advisable.  The Committee shall also have the authority to direct
designated officers or employees of the Company or other advisers to prepare
such materials or perform such analysis as the Committee deems necessary or
appropriate, or to otherwise supervise the administration of this Plan.  All
decisions of the Committee shall be binding upon all Participants and their
respective legal representatives, successors and assigns, and any and all
persons claiming under or through any of them, shall be bound by the
determinations of the Committee.  No member of the Committee shall be liable to
any Participant or to the Company for any determination made within the scope of
the administrative and interpretive functions granted by the Board.  No member
of the Committee shall participate in any discussion or determination involving
his or her own entitlement to benefits or the form of payment of such benefits.

5.3Reports.  Until a Participant’s entire Stock Account shall have been paid out
in full or forfeited, the Company will furnish to the Participant a report, at
least annually, setting forth any changes in such account and the status of such
account with respect to the vesting of amounts credited to such account.

5.4Assignment and Alienation of Benefits.  The right of each Participant to
payment of any account hereunder shall not, to the extent permitted by law, be
subject in any manner to attachment or other legal process for the debts of such
Participant, and no account shall be subject to anticipation, alienation, sale,
pledge, transfer, assignment or encumbrance.

5.5Employee and Shareholder Status.  Nothing in the Plan shall interfere with
nor limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company, including but not limited to a Participant’s
membership on the Board.  The Plan will not give any person any right or claim
to any benefits under the Plan unless such right or claim has specifically
accrued under the terms of the Plan.  Participation in the Plan shall not create
any rights in a Participant (or any other person) as a shareholder of the
Company until Shares are registered in the name of the Participant (or such
other person).

11

--------------------------------------------------------------------------------

 

5.6Assets.  No Participant or party claiming an interest in amounts deferred by
or on behalf of a Participant shall have any interest whatsoever in any specific
asset of the Company.  To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Company.  No assets shall be segregated or earmarked in
respect of any Stock Units, Dividend Equivalent Payments, or Stock
Accounts.  The Plan and the crediting of Stock Accounts hereunder shall not
constitute a trust and shall be structured solely for the purpose of recording
an unsecured contractual obligation.  All amounts payable pursuant to the terms
of this Plan shall be paid from the general assets of the
Company.  Notwithstanding the above, the Company will establish a “rabbi trust”
and will contribute to such trust, not later than March 31st of each calendar
year during which the Plan remains in existence or at such earlier time or times
as may be determined by the Company, that number of Shares equal to the number
of Stock Units credited to Participants’ Stock Accounts under the
Plan.  Distributions of Shares required to be made by the Company to any
Participant hereunder may be paid from the assets of such trust.  Any “rabbi
trust” established under this Plan will not include provisions of the type
described in Code Section 409A(b)(1) (relating to non-U.S. trusts) or Code
Section 409A(b)(2) (relating to a change in the Company’s financial
health).  This Plan is intended to be an unfunded nonqualified deferred
compensation plan which is neither an “employee welfare benefit plan” nor an
“employee pension benefit plan” within the meaning of Section 3(1) or (2) of the
Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.

5.7Taxes.  The Company shall not be responsible for the tax consequences under
federal, state or local law of any election made by any Participant under the
Plan.  The Company shall have the right to deduct from any payment to be made
pursuant to this Plan, or to otherwise require prior to the payment or
distribution of any amount hereunder, payment by the Participant of any federal,
state or local taxes required by law to be withheld with respect to any such
payment or distribution to the Participant.  In addition, to the extent the
Company shall be required, prior to the date on which payments or other
distributions are to be made to a Participant under this Plan, to withhold any
taxes in connection with any Stock Units credited to a Participant’s account
under this Plan, the Participant agrees that the Company shall have the right to
withhold such taxes from compensation or fees otherwise payable to the
Participant or to otherwise require direct payment of such withholding taxes by
the Participant to the Company.

5.8Amendment or Termination.  Notwithstanding any other provision of this Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan, or suspend or terminate it entirely;
provided, however that any such amendment, suspension or termination shall not,
without the Participant’s consent, adversely affect the rights including but not
limited to forfeiture or accelerated vesting of any Stock Units previously
credited to the Participants’ Stock Accounts prior to the effective date of such
amendment, suspension or termination.

5.9Effective Date.  This Plan was adopted by the Board effective as of January
1, 2005 (the “Effective Date”), and is amended and restated as set forth herein
effective May 9, 2019 and such other dates as are specified herein and shall
remain in effect until terminated pursuant to Section 5.8.

5.10Applicable Law.  This Plan shall be interpreted under the laws of the State
of Ohio.

 

* * *




12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 28th
day of May, 2019.

 

SITE CENTERS CORP.

 

BY:

/s/ Aaron M. Kitlowski

 

Name: Aaron M. Kitlowski

 

Title: Executive Vice President

 

13